     Case 1:20-cv-01814-DAD-EPG Document 53-2 Filed 05/24/21 Page 1 of 2



                              UNITED STATES DISRICT COURT

                            EASTERN DISTRICT OF CALIFORNIA

                                      FRESNO DIVISION


                                                   CASE NO. 1:20−cv−01814−DAD-EPG


HOOPA VALLEY TRIBE,
                        Plaintiff,                 [PROPOSED] ORDER GRANTING
                                                   FEDERAL DEFENDANTS’ MOTION
         v.
                                                   TO CONSOLIDATE
UNITED STATES DEPARTMENT OF THE
INTERIOR, ET AL.,
                        Defendants,
                                                   DISTRICT JUDGE DALE A. DROZD
                                                   MAGISTRATE JUDGE S. OBERTO




       The matter is before the court on Federal Defendants’ Motion to Consolidate this case

with two other closely-related cases: North Coast Rivers Alliance v. United States Department of

the Interior, No. 1:16-cv-00307-DAD-SKO (hereinafter, “N. Coast”) and Center for Biological

Diversity et al. v. United States Dept. of the Interior et. al., 1:20-cv-706-DAD-EPG (“CBD”).

This Court possesses broad discretion under Federal Rule of Civil Procedure 42(a) to consolidate

cases. See Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008). Here, the three

cases involve common parties and common issues of fact and law. Further, the benefits of

consolidation outweigh any concerns of “inconvenience, delay, confusion, or prejudice that may

result.” See Hanks v. Briad Rest. Grp., LLC, No. 214CV00786GMNPAL, 2017 WL 1650024, at

*1 (D. Nev. May 1, 2017). The three cases are essentially at the same stage of litigation and
     Case 1:20-cv-01814-DAD-EPG Document 53-2 Filed 05/24/21 Page 2 of 2


consolidation will help avoid duplicative efforts by the Court and the attorneys. See Turney v.

Atencio, No. 1:18-CV-00001-BLW, 2019 WL 254238, at *1 (D. Idaho Jan. 17, 2019) (citing 9

Wright & Miller, Federal Practice and Procedure § 2383 (2006)); Rollolazo v. BMW of N. Am.,

LLC, No. CV1600966BROSSX, 2016 WL 9173465, at *3 (C.D. Cal. Sept. 15, 2016).

       Accordingly, it is hereby ORDERED that Federal Defendants’ motion to consolidate is

GRANTED.

       Dated:_________________                       ______________________________
                                                     DALE A. DROZD
                                                     UNITED STATES DISTRICT JUDGE
